Citation Nr: 0600455	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bruxism.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and dyspepsia.  

3.  Propriety of a reduction from 30 percent to 
noncompensable for uterine fibroids with adenomyosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and January 2002  rating 
determinations of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran appeared at a hearing before the undersigned Law 
Judge in August 2004.

This issue of service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and dyspepsia, 
is remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


FINDINGS OF FACT

1.  The veteran's current bruxism had its origins in service.  

2.  Improvement of the veteran's uterine fibroids with 
adenomyosis has not been demonstrated.


CONCLUSIONS OF LAW

1.  Bruxism was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

2.  The 30 percent evaluation for uterine fibroids with 
adenomyosis is restored.  38 C.F.R.  3.344(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to VA 
benefits.  Specifically, the discussions in the October 2001 
and January 2002 rating determinations, the April 2002 
statement of the case, and the February 2004 VCAA letter, 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The February 2004 letter notified the veteran of the need to 
submit any pertinent evidence in her possession.  In this 
regard, she was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that she could submit such evidence.  This 
communication served to tell the veteran that she should 
furnish any pertinent evidence in her possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the October 2001 and January 2002 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  VCAA notice should be provided prior 
to the initial denial.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Delayed notice, however, is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Any defect with respect to the timing of 
the VCAA notice in this case was harmless.  The veteran had 
the opportunity to have her claim adjudicated after receiving 
the VCAA notice and having the opportunity to submit 
additional evidence or information.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all pertinent 
service medical, VA, and private treatment records have also 
been obtained.  The veteran was also afforded several VA 
examinations.  She also appeared at a hearing before the 
undersigned Law Judge in August 2004.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Bruxism

A review of the veteran's service medical records reveals 
that she was diagnosed with bruxism while in service. 

At the time of a May 2001 VA dental examination, the veteran 
indicated that she was diagnosed as having bruxism while in 
service.  She noted that a night guard was constructed for 
her.  The veteran also reported that she had sensitivity to 
hot and cold while in the service, which the examiner 
indicated was probably secondary to wear on the occlusal 
surface.  The veteran stated that she presently had no 
problems eating and had received no further care for her 
bruxism since leaving service.  

Physical examination performed at that time revealed no click 
or pop to the temporomandibular joints.  There was no 
tenderness to palpation to the right or left 
temporomandibular joints or the muscles of mastication.  The 
veteran was able to open 52 mm interincisally.  The right, 
left, and protrusive excursions were within normal limits.  
The veteran did exhibit occlusal wear to the occlusal 
surfaces of the posterior teeth, which was mild to moderate 
in nature.  Panorex x-ray disclosed that there was minimal 
periodontal bone loss in that there were no other indications 
of bone loss in to the alveolus or to the jaws.  Open and 
closed temporomandibular joint x-rays disclosed no bone loss 
to the mandible or to the temporomandibular joint area.  
Assessments of bruxism diagnosed while on active duty and 
treated with a nightguard; tooth sensitivity, most likely 
secondary to occlusal wear from grinding of the teeth; and no 
instances where teeth were lost due to bone loss, secondary 
to the period of time in the service, were rendered.  

In a December 2001 letter, the veteran's private dentist, R. 
Maaskant, D.D.S., indicated that he had seen the veteran on 
November 26, 2001, for a dental check-up, at which time she 
complained of sensitivity in the lower right teeth.  
Percussion and bite pressure were negative but teeth 31-30-
29-20-21 showed cold sensitivity.  Right and left TMJ were 
asymptomatic to lateral and posterior palpation, and no 
click, pop, or crepitus was noted.  PA x-rays showed minimal 
bone loss.  Dr. Maaskant noted that the veteran showed him a 
tanner splint that she had made while in the service.  She 
reported that the splint helped control the sensitivity in 
her teeth but it no longer fit.  Dr. Maaskant stated that it 
was his observation that the veteran's sensitivity was due to 
bruxism/clenching.  

At the time of her August 2004 hearing, the veteran testified 
that she began grinding her teeth in the early 1990's.  She 
noted that she was having a problem with sensitivity to hot, 
cold, and sweets.  The veteran indicated that she was 
diagnosed with bruxism at that time.  She reported that a 
mouth guard was made for her teeth.  The veteran stated that 
she was previously treated by Dr. Maaskant but indicated that 
she was now being treated by Dr. Heinz (Holmes) as her dental 
plan coverage had changed.  

As the veteran was diagnosed with bruxism in service; as 
bruxism in service was noted at the time of the veteran's May 
2001 VA examination, with the examiner indicating that the 
veteran's tooth sensitivity was most likely secondary to 
occlusal wear from grinding of the teeth; as Dr. Maaskant 
found the veteran to have tooth sensitivity due to bruxism; 
and as the veteran has testified as to having continuous 
problems with bruxism since service, service connection for 
bruxism is warranted.  


Disability Evaluation

The appellant was in receipt of a 30 percent evaluation for 
uterine fibroids/adenomyosis.  The evaluation was reduced to 
noncompensable. 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the Court has 
held that several general regulations are applicable to all 
rating reduction cases, regardless of whether the rating at 
issue has been in effect for five or more years.  The Court 
has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating 
reduction case requires ascertaining "whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations."  Brown, 5 Vet. App. at 421.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under Diagnostic Code 7629, a 10 percent rating is authorized 
for pelvic pain or heavy or irregular bleeding requiring 
continuous treatment for control; a 30 percent rating, for 
pelvic pain or heavy or irregular bleeding not controlled by 
treatment; and a 50 percent rating, the maximum, for lesions 
involving bowel or bladder confirmed by laparoscopy, pelvic 
pain or heavy or irregular bleeding not controlled by 
treatment, and bowel or bladder symptoms.  38 C.F.R. § 4.116, 
Diagnostic Code 7629.  

A review of the record reveals that the RO, in a March 2001 
rating determination, granted service connection for uterine 
fibroids/adenomyosis and assigned a 30 percent disability 
evaluation.  

In reaching this conclusion, the RO had before it the 
veteran's service medical records and the results of an April 
2000 VA examination.  At the time of the examination, it was 
noted that the veteran had had six fibroids removed from the 
outside of her uterus three years earlier.  The veteran 
indicated that she currently had menometrorrhagia.  She 
stated that she was using up to 40 pads and had spotting in 
between.  The veteran was noted to have had a hysteroscopy 
performed and had had an intrauterine fibroid removed.  The 
examiner stated that there was no sense in continuing to have 
myomectomies and then having her go back to having a bunch of 
heavy periods together with spotting in between.  

Physical examination revealed that the vagina was negative.  
The cervix was entirely normal and a Pap smear was done.  The 
veteran was noted to have an extremely deep pelvis so 
examination was not the most adequate.  The uterus appeared 
to be slightly enlarged uniformly.  The examiner indicated 
that he could feel no external fibroids but noted that the 
uterus was about 1.5 to 2 times enlarged.  The adnexal 
regions were entirely negative.  He noted that he would 
surmise that the veteran could have some adenomyosis together 
with intrauterine fibroid and the adenomyosis itself could be 
causing the amount of heavy bleeding.  

At the time of a May 2001 VA examination, the examiner noted 
that the medical records were not available for review.  He 
indicated that the veteran reported that she was now having 
periods that lasted five or six days with some clotting but 
they were happening on a monthly basis.  

Physical examination revealed the vulva and vagina were 
within normal limits.  The cervix was parous and a Pap smear 
was performed.  The uterus was normal in size and anterior 
and there were no adnexal masses noted so the veteran had 
essentially no palpable fibroid tumors.  The examiner stated 
that this did not mean that the veteran would not develop 
fibroid tumors in the future.  A diagnosis of post 
myomectomy, known to have fibroid tumors of the uterus but at 
this time seems to be free of, was rendered.  

In October 2001, the RO proposed to reduce the veteran's 
disability evaluation from 30 percent to noncompensable.  The 
veteran was notified of the proposed reduction and her 
procedural rights later that month.  

Along with her January 2002 notice of disagreement, the 
veteran sent several treatment records.  In an October 2001 
treatment record, the veteran was noted to have uterine 
fibroids.  

The veteran also forwarded results of a pelvic ultrasound 
performed in December 2001.  Transabdominal findings revealed 
that the uterus was nongravid and appeared anteverted.  There 
were a few small masses consistent with small fibroids with a 
slightly bulky uterus.  The endometrium was normal and the 
adnex showed no large masses or cystic structures.  The 
urinary bladder was normal.  Endovaginal findings revealed 
several fibroids in the fundus anteriorly.  The right ovary 
showed a small cyst or dominant follicle.  It was the 
examiner's impression that the veteran had multiple small 
uterine leiomyomata and small right ovarian cyst versus a 
dominant follicle.  

In a December 2001 letter, the veteran's private physician, 
G. Dunegan, M.D., indicated that the veteran was under his 
care for fibroids of the uterus with severe menstrual 
camping.  He noted that a recent ultrasound had revealed five 
fibroids of the uterus.  

In January 2002, the RO decreased the veteran's disability 
evaluation from 30 percent to noncompensable.  The basis for 
the RO's denial was that the current medical evidence showed 
that the veteran had periods that lasted 5-6 days with some 
clotting but they were on a monthly basis.  The RO stated 
that the evidence failed to show recurrent fibroids, pelvic 
pain, and heavy irregular bleeding to warrant a higher 
evaluation.  

At the time of her August 2004 hearing, the veteran indicated 
that her fibroids had reoccurred.  She stated that she had 
bloating, heavy bleeding, spotting between cycles, headaches, 
and irritability.  The veteran testified that she was not 
under the care of a gynecologist but noted that her family 
physician provided treatment for her.  She indicated that she 
was receiving treatment from Dr. Shawl as Dr. Dunegan had 
retired.  The veteran testified that she was taking over the 
counter medication to deal with the bleeding and bloating.  
She noted that these symptoms occurred throughout the month.  

Improvement has not been demonstrated.  The evidence of 
record demonstrates that a December 2001 ultrasound revealed 
that the veteran had had a reoccurrence of fibroids.  The 
letter accompanying the findings of the December 2001 
ultrasound revealed that the veteran was being treated for 
fibroids of the uterus with severe menstrual cramping.  
Moreover, the veteran has testified that since a return of 
her fibroids she has had bloating, heavy bleeding, and 
spotting between cycles.  In sum, the evidence of record does 
not reveal any improvement in the veteran's condition.  The 
veteran's symptoms have more closely approximated the 
criteria necessary for a 30 percent evaluation and a 
reduction is not warranted.


ORDER

Service connection for bruxism is granted.  

The appeal for restoration of a 30 percent evaluation for 
uterine fibroids with adenomyosis is granted.


REMAND

With regard to the veteran's claim of service connection for 
a gastrointestinal disorder, to include irritable bowel 
syndrome, the Board notes that the veteran was treated for 
gastrointestinal problems on several occasions during 
service, with a diagnosis of questionable irritable bowel 
syndrome being rendered on at least one occasion.  The Board 
further observes that at the time of her August 2004 hearing, 
the veteran indicated that she was being treated by her 
family physician for gastrointestinal problems.  The veteran 
indicated that she had had gastrointestinal problems on a 
continuous basis from the time of her separation from 
service.  The Board notes that while the veteran has been 
afforded several general medical VA examinations, she has not 
been given a comprehensive VA gastrointestinal examination to 
determine the nature and etiology of any current 
gastrointestinal disorder. 

Based upon the above, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current gastrointestinal disorder 
and whether it is related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, who may possess additional records 
referable to treatment for any current 
gastrointestinal disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  The RO should 
obtain copies of all treatment records 
from any identified VA facilities.  

2.  The AMC should arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current gastrointestinal disorder, to 
include irritable bowel syndrome.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should offer the following 
opinion:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current gastrointestinal disorder, 
including irritable bowel syndrome, if 
found, is related to the veteran's period 
of active service?  The examiner is to 
set forth all findings and conclusions in 
a clear, comprehensive and legible 
manner.  Complete detailed rationale is 
requested for each opinion that is 
rendered.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 


and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


